UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 11, 2017 (Date of earliest event reported: August 10, 2017) SEACOR Marine Holdings Inc . (Exact Name of Registrant as Specified in its Charter) Delaware 001-37966 47-2564547 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7910 Main Street, 2nd Floor, Houma, LA (Address of Principal Executive Offices) (Zip Code) ( 954) 876-5400 (Registrant’s telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ( 17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ( 17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ( 17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ( 17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item 1.01. Entry into a Material Definitive Agreement. Joint Venture Contr ibution and Formation Agreement On August 10, 2017 , SEACOR LB Holdings LLC (“ SLH ”), an indirect wholly-owned subsidiary of SEACOR Marine Holdings Inc. (“ SEACOR Marine ”), entered into a Joint Venture Contribution and Formation Agreement (the “ Contribution Agreement ”) with Montco Offshore, Inc. (“ MOI ”), pursuant to which SLH and MOI agreed to contribute in the aggregate 19 self-propelled, self-elevating liftboat vessels (“ Liftboat Vessels ”), directly or throughentities owning Liftboat Vessels, and certain related assets to a Delaware limited liability company to be formed as a subsidiary of SLH and named Falcon Global Holdings LLC (“
